Case 1:21-cv-04571-AT Document 21 Fi P tsPROS TPF 1

 

°
Ballard Spahr DOCUMENT
me ELECTRONICALLY FILED
DOC #:
DATE FILED: 8/26/2021
16e¢ Broadway, 19ch Floor OO
New York, NY tooto-<820
TEL 212.223.0200 Fax: 212.223.1942

DaleyA@ballardspahr.com

VAX 312.223.9942

www. ballardspahie.com

August 24, 2021
By Electronic Filing

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Jaimy Pena, individually and on behalf of all others similarly situated, v. ARS
National Services Inc., Case No. 1:21-CV-04571 (S.D.N.Y.)

Dear Judge Torres:

On behalf of Defendant ARS National Services Inc. (“Defendant”), I write to request
an additional two-week extension of Defendant’s time to answer or otherwise respond to
Plaintiff's Complaint in the above-referenced action. Plaintiff's counsel has consented to the
proposed extension.

This motion is made in good faith and for a proper purpose, and good cause supports
the motion. The parties require additional time to coordinate with their respective clients and
obtain the necessary documentation to resolve this matter without further assistance from the
Court. Thus, the extension serves the interests of the Court and the parties and may help
preserve judicial resources.

Defendant’s answer or other response is currently due on August 27, 2021, and the
proposed extension would adjourn that deadline until September 10, 2021. This is the fifth
request for an extension and the proposed extension would affect the deadline set forth in the
initial pretrial scheduling order. The parties request that the deadline to submit the joint Case
Management Plan be extended until September 10, 2021.

Thank you for your consideration of this request.

GRANTED. Should the parties fail to finalize their settlement in principle by September 10, 2021, the Court is
inclined to enter an order closing the case without prejudice to reopening within 30 days, absent a showing of
good cause why such an order should not be entered.

SO ORDERED. O}-

Dated: August 26, 2021 ANALISA TORRES
New York, New York United States District Judge

 
